Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2010 067829 A.

Re Claim 1. JP 2010 067829 A discloses in [0026]-[0028], imaging apparatus, comprising: 
a photosensitive medium (7);
an array of pixel circuits (2), which are arranged in a regular grid on a semiconductor substrate and define respective pixels of the apparatus; and
pixel electrodes (6) connected respectively to the pixel circuits in the array and coupled to read out photocharge from respective areas of the photosensitive medium to the pixel circuits, wherein the pixel electrodes in a peripheral region of the array are spatially offset, relative to the regular grid, in respective directions away from a center of the array.



Re Claim 6.  JP 2010 067829 A discloses [0026]-[0028] a method for producing an image sensor, the method comprising:
forming an array of pixel circuits (2) in a regular grid on a semiconductor substrate, thereby defining respective pixels of the image sensor;
connecting pixel electrodes (6) respectively to the pixel circuits in the array, wherein the pixel electrodes in a peripheral region of the array are spatially offset, relative to the regular grid, in respective directions away from a center of the array; and
coupling the pixel electrodes to read out photocharge from respective areas of the photosensitive medium (7) to the pixel circuits.


Re Claims 4 and 9. JP 2010 067829 A discloses the apparatus of claim 1, and comprising objective optics (imaging lens [0042]), which are configured to form an image of an object on the photosensitive medium, wherein the pixel electrodes in the peripheral region are spatially offset by a displacement determined by a chief ray angle of the objective optics [0051]-[0063].


Re Claims 5 and 10. JP 2010 067829 A discloses the apparatus according to claim 1, and comprising microlenses formed over the photosensitive medium [0103], wherein the microlenses associated with the pixels in the peripheral region of the array are spatially offset, relative to the regular grid, in respective directions toward the center of the array.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010 067829 A  as applied to claims 1 and 6 above, and further in view of US 2011/0267510.

Re Claims 2 and 7. JP 2010 067829 A fails to disclose, wherein the photosensitive medium comprises a quantum film.
However, Michael discloses:
wherein the photosensitive medium comprises a quantum film [0240].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).





Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010 067829 A  as applied to claims 1 and 6 above, and further in JP H07 50401 A.

Re Claims 3 and 8. JP 2010 067829 A fails to disclose, wherein the pixel electrodes in the peripheral region of the array are enlarged in the respective directions relative to the pixel electrodes in the center of the array.
However, JP H07 50401 A discloses:
wherein the pixel electrodes in the peripheral region of the array are enlarged in the respective directions relative to the pixel electrodes in the center of the array [0018]-[0022].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816